UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22391 Nuveen Build America Bond Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Build America Bond Fund (NBB) December 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 120.4% (100.0% of Total Investments) MUNICIPAL BONDS – 120.4% (100.0% of Total Investments) Alabama – 0.3% (0.3% of Total Investments) $ 2,000 Baptist Health Care Authority, Alabama, An Affiliate of UAB Health System, Taxable Bond No Opt. Call A3 $ 1,755,440 Series 2013A, 5.500%, 11/15/43 Arizona – 1.7% (1.4% of Total Investments) Downtown Phoenix Hotel Corporation, Arizona, Revenue Bonds, Subordinate Lien Series 2005C, No Opt. Call A 5.290%, 7/01/18 – FGIC Insured Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 7/20 at 100.00 Aa2 Total Arizona California – 25.4% (21.1% of Total Investments) Alameda Corridor Transportation Authority, California, User Fee Revenue Bonds, Subordinate No Opt. Call BBB+ Lien Series 2004B, 0.000%, 10/01/31 – AMBAC Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Build No Opt. Call AA America Federally Taxable Bond Series 2009F-2, 6.263%, 4/01/49 75 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, No Opt. Call A+ Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 6.793%, 4/01/30 California Infrastructure and Economic Development Bank, Revenue Bonds, University of No Opt. Call Aa2 California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 California Municipal Finance Authority Charter School Revenue Bonds, Albert Einstein Academies No Opt. Call BB Project, Taxable Series 2013B, 7.000%, 8/01/18 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build 3/20 at 100.00 A2 America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa2 2010B, 6.484%, 11/01/41 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 3/20 at 100.00 A1 2010, 7.950%, 3/01/36 California State, General Obligation Bonds, Various Purpose, Build America Taxable Bond Series No Opt. Call A1 2010, 7.600%, 11/01/40 Los Angeles Community College District, California, General Obligation Bonds, Build America No Opt. Call Aa1 Taxable Bonds, Series 2010, 6.600%, 8/01/42 Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B: 7.488%, 8/01/33 No Opt. Call AA 7.618%, 8/01/40 No Opt. Call AA Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International No Opt. Call AA– Airport, Build America Taxable Bonds, Series 2009C, 6.582%, 5/15/39 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Federally No Opt. Call AA– Taxable – Direct Payment – Build America Bonds, Series 2010D, 6.574%, 7/01/45 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA Option Bond Trust T0003, 29.742%, 7/01/42 (IF) (4) Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, No Opt. Call A Federally Taxable Series 2011A-T, 7.500%, 9/01/19 San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, No Opt. Call AA– Build America Taxable Bonds, Series 2010B, 6.000%, 11/01/40 San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, No Opt. Call AA– Build America Taxable Bonds, Series 2010G, 6.950%, 11/01/50 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.563%, 11/01/30 (IF) Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A: 6.500%, 12/01/17 No Opt. Call A– 6.750%, 12/01/18 No Opt. Call A– University of California, General Revenue Bonds, Limited Project, Build America Taxable Bond No Opt. Call Aa2 Series 2010F, 5.946%, 5/15/45 Total California Colorado – 0.6% (0.5% of Total Investments) Denver School District 1, Colorado, General Obligation Bonds, Build America Taxable Bonds, No Opt. Call AA+ Series 2009C, 5.664%, 12/01/33 Connecticut – 1.0% (0.8% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 Florida – 1.0% (0.8% of Total Investments) Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable 6/19 at 100.00 AAA Bonds, Series 2010G, 5.750%, 6/01/35 Georgia – 4.8% (4.0% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2011C, 1.000%, 7/01/18 1/14 at 100.00 N/R Total Georgia Illinois – 15.4% (12.8% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, 1/20 at 100.00 A2 Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call AA 2010B, 6.900%, 1/01/40 Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/14 at 100.00 Baa3 2006A, 6.100%, 4/01/15 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, No Opt. Call A– 6.725%, 4/01/35 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009A, 6.184%, 1/01/34 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009B, 5.851%, 12/01/34 Total Illinois Indiana – 1.0% (0.8% of Total Investments) Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6/20 at 100.00 Aaa 5.636%, 6/01/35 Kentucky – 1.6% (1.3% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, 9/20 at 100.00 AA– Tender Option Bond Trust B002, 28.986%, 9/01/37 – AGC Insured (IF) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage No Opt. Call AA System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 Total Kentucky Louisiana – 3.9% (3.3% of Total Investments) East Baton Rouge Sewerage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, 2/20 at 100.00 AA Series 2010B, 6.087%, 2/01/45 (UB) (4) Massachusetts – 0.6% (0.5% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call AAA Bond Trust T0004, 25.716%, 6/01/40 (IF) (4) Michigan – 5.7% (4.7% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2009B, 7.747%, 5/01/39 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, No Opt. Call B2 Taxable Turbo Series 2006A, 7.309%, 6/01/34 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, 12/20 at 100.00 BBB– Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 Total Michigan Missouri – 0.3% (0.2% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2009A, 5.960%, 11/01/39 Nevada – 5.0% (4.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport Revenue Bonds, Taxable Direct Payment Build America Bond Series No Opt. Call Aa2 2010C, 6.820%, 7/01/45 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Build America No Opt. Call AA+ Taxable Bonds, Series 2009C, 7.013%, 6/01/39 Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally 9/19 at 100.00 AA– Taxable Bonds, Series 2009B, 7.800%, 9/01/39 North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build No Opt. Call BBB+ America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 Reno, Nevada, 1999 Special Assessment District 2 Local Improvement Bonds, ReTRAC Project, No Opt. Call BBB Taxable Series 2006, 6.890%, 6/01/16 Total Nevada New Jersey – 3.8% (3.1% of Total Investments) New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2009F, No Opt. Call A+ 7.414%, 1/01/40 New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 Total New Jersey New York – 12.4% (10.3% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 (UB) (4) Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable No Opt. Call A– Bond Series 2010B, 5.850%, 5/01/41 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Build America No Opt. Call AA Taxable Bonds, Series 2010C, 7.336%, 11/15/39 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Build America No Opt. Call A Taxable Bonds, Series 2009A-1, 5.871%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.959%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 Total New York Ohio – 6.6% (5.5% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B: 7.834%, 2/15/41 No Opt. Call A 8.084%, 2/15/50 No Opt. Call A 25 JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Taxable No Opt. Call AA Series 2013B, 4.532%, 1/01/35 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America 11/20 at 100.00 AA+ Taxable Bonds, Series 2010, 6.038%, 11/15/40 Total Ohio Oregon – 2.9% (2.4% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable 5/20 at 100.00 AA Build America Bonds, Tender Option Bond Trust TN-011, 27.154%, 5/01/35 (IF) (4) Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, No Opt. Call A3 Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 Total Oregon Pennsylvania – 1.2% (1.0% of Total Investments) Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Build America No Opt. Call AA– Taxable Bonds, Series 2009D, 6.218%, 6/01/39 Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 7/20 at 100.00 Aa2 5.850%, 7/15/30 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call A+ 2009A, 6.105%, 12/01/39 Total Pennsylvania South Carolina – 4.9% (4.1% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Tender Option Bond Trust T30002, 29.491%, 1/01/50 (IF) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) Total South Carolina South Dakota – 0.4% (0.3% of Total Investments) South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue Bonds, No Opt. Call A Series 2013A, 3.539%, 6/01/22 Tennessee – 3.5% (2.9% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call A1 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call Aa2 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 Total Tennessee Texas – 10.0% (8.3% of Total Investments) Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 09B, 7.088%, 1/01/42 North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, No Opt. Call A2 6.718%, 1/01/49 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 8/20 at 100.00 AAA 6.038%, 8/01/40 Texas State, General Obligation Bonds, Transportation Commission, Build America Taxable Bonds, No Opt. Call AAA Series 2009A, 5.517%, 4/01/39 Total Texas Utah – 1.0% (0.8% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America 4/20 at 100.00 AA+ Bonds, Series 2010A, 5.700%, 10/01/40 Tooele County Municipal Building Authority, Utah, Lease Revenue Bonds, Build America Bond 12/20 at 100.00 A Series 2010A-2, 8.000%, 12/15/32 Total Utah Vermont – 1.0% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds No Opt. Call Aa3 Series 2010, 6.428%, 10/01/44 Virginia – 3.1% (2.6% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien No Opt. Call BBB+ Revenue Bonds, Build America Bonds, Series 2009D, 7.462%, 10/01/46 – AGC Insured Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Subordinate Lien No Opt. Call BBB Revenue Bonds, Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/14 at 100.00 B2 Refunding Senior Lien Series 2007A, 6.706%, 6/01/46 Total Virginia Washington – 1.3% (1.1% of Total Investments) Grays Harbor County Public Utility District 1, Washington, Electric Revenue Bonds, Taxable No Opt. Call A1 Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America No Opt. Call AA Bonds, Tender Option Bond Trust T0001, 24.424%, 2/01/40 (IF) (4) Total Washington $ 577,077 Total Long-Term Investments (cost $623,439,497) Borrowings – (16.5)% (5), (6) Floating Rate Obligations – (9.9)% Other Assets Less Liabilities – 6.0% (7) Net Assets – 100% $ 538,219,520 Investments in Derivatives as of December 31, 2013 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) (7) Barclays Bank PLC $ 60,500,000 Receive 1-Month USD-LIBOR 1.450% Monthly 10/01/14 10/01/18 $ 1,007,392 JPMorgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/14 Morgan Stanley Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/16 Morgan Stanley Receive 1-Month USD-LIBOR Monthly 10/01/14 12/01/19 Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/21/14 2/21/41 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Derivatives: Interest Rate Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2013, the cost of investments (excluding investments in derivatives) was $571,227,857. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of December 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 23,896,554 All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Borrowings as a percentage of Total Investments is 13.7%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each contract. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Build America Bond Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 28,2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 28,2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 28,2014
